
	
		III
		111th CONGRESS
		1st Session
		S. RES. 216
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mrs. Gillibrand (for
			 herself and Ms. Mikulski) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Acknowledging the 25th anniversary of the
		  nomination of Representative Geraldine A. Ferraro as the first woman selected
		  by a major political party to run for the Office of the Vice
		  President.
	
	
		Whereas, July 19, 2009, marks the 25th anniversary of the
			 date Geraldine A. Ferraro accepted the nomination of the Democratic Party to
			 run for the Office of the Vice President of the United States;
		Whereas Geraldine A. Ferraro graduated from Fordham
			 University School of Law at a time when very few women attended law
			 school;
		Whereas Geraldine A. Ferraro joined the Queens County
			 District Attorney’s Office, where she supervised the prosecution of violent
			 crimes including child and domestic abuse;
		Whereas in 1978, Geraldine A. Ferraro was elected to serve
			 the Ninth Congressional District of New York in the United States House of
			 Representatives, where she was 1 of only 16 women;
		Whereas the colleagues of Geraldine A. Ferraro in the
			 House of Representatives rewarded her legislative and political talents by
			 electing her to serve as Secretary of the House Democratic Caucus, a key
			 leadership position;
		Whereas in 1984, the leadership of Geraldine A. Ferraro
			 was confirmed when she became the first woman to serve as Chairwoman of the
			 Platform Committee for the Democratic National Convention;
		Whereas the legislative achievements of Geraldine A.
			 Ferraro include sponsorship of the Women’s Economic Equity Act, landmark
			 legislation to end pension discrimination and provide increased job training
			 and opportunities for women re-entering the workforce;
		Whereas Geraldine A. Ferraro became the first woman to run
			 for national office for either major political party when she was nominated as
			 the running mate of Walter F. Mondale in the 1984 Presidential race;
		Whereas the nomination of Geraldine A. Ferraro also marked
			 the first and only time an Italian-American has been nominated as a major-party
			 candidate in a national election;
		Whereas the Vice Presidential candidacy of Geraldine A.
			 Ferraro continued the progress begun by women who achieved political firsts
			 before her, including—
			(1)Jeanette Rankin,
			 the first woman elected to Congress;
			(2)Margaret Chase
			 Smith, the first woman elected to the Senate;
			(3)Patsy Takemoto
			 Mink, the first Asian-American woman elected to Congress; and
			(4)Shirley Chisholm,
			 the first African-American woman elected to Congress;
			Whereas the candidacy of Geraldine A. Ferraro helped tear
			 down barriers that had prevented women from fullly and equally participating in
			 national politics;
		Whereas in 1984, 2 women served in the United States
			 Senate, and 22 women served in the United States House of
			 Representatives;
		Whereas in the 111th Congress, 17 women serve in the
			 United States Senate, and 75 women serve in the United States House of
			 Representatives, including Representative Nancy Pelosi, the first woman to
			 serve as Speaker of the House;
		Whereas in January 1993, President William Jefferson
			 Clinton appointed Geraldine A. Ferraro to serve as United States Ambassador to
			 the United Nations Commission on Human Rights, a role she used to champion the
			 rights of women around the world;
		Whereas in 2008, people of the United States watched
			 historic barriers fall with a Presidential campaign that featured historic
			 candidacies in both parties and culminated in the election of the first
			 African-American President; and
		Whereas the Vice Presidential candidacy of Geraldine A.
			 Ferraro helped daughters join sons in believing they can achieve anything: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes that
			 the Vice Presidential candidacy of Geraldine A. Ferraro forever enriched the
			 American political landscape and forged a new path for women of the United
			 States;
			(2)congratulates
			 Geraldine A. Ferraro on the 25th anniversary of the acceptance of her
			 nomination;
			(3)pays tribute to
			 the efforts of Geraldine A. Ferraro to improve the lives of women and families
			 in the Ninth Congressional District of New York, which she represented so well,
			 and across the United States; and
			(4)appreciates the
			 life story of Geraldine A. Ferraro, a daughter of immigrants who studied hard
			 to become a teacher and later a prosecuting attorney, a wife and mother who has
			 fought to create a more just world, and a Congresswoman and Vice Presidential
			 candidate who inspired a generation of women to run for public office.
			
